Citation Nr: 1634170	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a right hip disability. 



REPRESENTATION

Appellant represented by:	Heather VanHoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1984 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing in June 2015 before the undersigned.  A copy of the transcript is of record.  

In a September 2015 decision, the Board reopened the previously denied claim of service connection for a low back disorder and remanded the newly reopened issue for further development.  The Board also granted service connection for hypertension and dismissed the issue of a disability evaluation in excess of 10 percent for a hiatal hernia.  

The Board also denied service connection for sleep apnea and remanded the issue of entitlement to an initial disability evaluation in excess of 10 percent for a right hip disability for the issuance of a statement of the case.  

Thereafter, the Veteran appealed the denial of the issue of service connection for sleep apnea to the United States Court of Appeals for Veterans Claims (Court).  As will be discussed in detail below, the parties to the appeal filed a Joint Motion for Remand (JMR) in April 2016.  In April 2016, the Court ordered that the JMR be granted and remanded the matter to the Board for actions consistent with the JMR.  

The issues of service connection for sleep apnea, a low back disability, and an increased initial rating for a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2016 JMR, the parties noted that the Board granted entitlement to service connection for hypertension and that this was a favorable finding, which the Court should not disturb.  The parties also concurred that the portion of the Board's decision granting the reopening of Veteran's claim for entitlement to service-connected benefits for a low back disability should not be disturbed.  The parties further noted that the remanded claims for entitlement to service connection for a low back disability and an initial rating in excess of 10 percent for a right hip disability should remain undisturbed as the Court did not have jurisdiction over these claims.

As to the issue of service connection for sleep apnea, the parties agreed that vacatur and remand were required because the Board erred when it determined that two inadequate VA examinations were adequate to rate the Veteran's sleep apnea claim.  The parties specifically indicated that the record included two VA opinions regarding sleep apnea.  The first, from July 2010, discussed the Veteran's claimed symptom of snoring, determining that snoring alone did not indicate sleep apnea, and provided a negative nexus opinion.  The parties noted that the opinion did not discuss any other claimed symptoms, or any medical records or lay statements indicating that the Veteran's sleep apnea might have had its onset in service. 

The parties further observed that the second opinion, from October 2014, again only discussed a possible link between sleep apnea and the symptom of snoring; with no additional symptoms, additional medical records. or lay statements being discussed.  The parties indicated that these opinions were inadequate for rating purposes and that a new opinion had to be obtained. 

The parties agreed that the Veteran's file had to be reviewed in its entirety by a medical examiner to allow for a new opinion to be provided.  The medical examiner was to specifically discuss the Veteran's post-deployment sheet from 2004, which showed that while still in-service, the Veteran reported having headaches and daytime tiredness while deployed.  The examiner was also to discuss the May 2004 consultation sheet showing that while still on active duty, the Veteran was referred for a sleep study for suspected obstructive sleep apnea due to snoring, headaches, and daytime fatigue.  The parties also requested that the examiner discuss the private opinion, submitted in 2012, which stated that it was as likely as not that the Veteran's sleep apnea was due to service when considering all medical records and all reported symptoms.  The parties further requested that the  medical examiner  discuss a buddy statement from a fellow soldier discussing the Veteran's snoring while deployed; the Veteran's discussion of his own sleep apnea; and the statement of the Veteran's wife, wherein she indicated that while in service, the Veteran snored, stopped breathing while sleeping, was tired during the day, and suffered from headaches.  

The parties stated that after consideration of all evidence, the medical examiner was to provide a new opinion, explaining why he or she believed the Veteran's sleep apnea was or was not related to service, including a complete rationale for the given opinion.  Based upon the above, the Veteran should be afforded a new VA examination with regard to the issue of service connection for sleep apnea.  

As to the issue of an initial disability evaluation in excess of 10 percent for a right hip disability, as noted above, the Board remanded this matter for the RO to issue a statement of the case.  It does not appear that this action has been taken.  As such, the Board will once again remand this issue for the issuance of a statement of the case.  

As to the issue of service connection for a low back disorder, the Board notes that the RO has taken some of the actions requested in the prior Board remand and is actively addressing this issue.  However, as this issue remains on appeal it remains  listed on the title page of this decision.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding treatment records from all identified VA facilities from October 2015 to the present.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep apnea.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  A detailed history is to be obtained from the Veteran.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her report.  

The examiner is requested to render the following opinion:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea had its origin in or is otherwise related to his period of service?  When rendering this opinion, the examiner must discuss the Veteran's post-deployment sheet from 2004, which showed that while still in-service, he reported having headaches and daytime tiredness while deployed.  The examiner should also discuss the May 2004 consultation sheet showing that while still on active duty, the Veteran was referred for a sleep study for suspected obstructive sleep apnea due to snoring, headaches, and daytime fatigue.  The examiner should further discuss the private opinion, submitted in February 2012, stating that it was as likely as not that the Veteran's sleep apnea was due to service when considering all medical records and all reported symptoms.  The examiner should also reference a buddy statement received from a fellow soldier discussing the Veteran's snoring while deployed; the Veteran's discussion of his own sleep apnea; and the statement of Veteran's wife, wherein she indicated that while in service, the Veteran snored, stopped breathing while sleeping, was tired during the day, and suffered from headaches.  Complete detailed rationale is requested for each opinion that is rendered.  

3.  The AOJ must review the record and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remaining issues of appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

5.  Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an initial disability rating in excess of 10 percent for a right hip disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

